Appellants and appellees have applied for rehearings. After carefully considering the applications, we see no reason to change our views as expressed in the opinion handed down on the rehearing. Appellants, however, in their petition for a rehearing, have suggested, in the alternative, that our decree is susceptible of misinterpretation and should be revised or interpreted so as to remove any doubt as to its true import.
The opinion shows, unmistakably, that the contract under discussion was the formal written contract signed by the president of the police jury on behalf of that body, and by the president of the Standard Highway Company, Inc., in behalf of that concern, and not the resolution of the police jury accepting the bid of the Standard Highway Company, Inc., and authorizing its president to enter into a contract to carry the resolution into effect.
In affirming that portion of the judgment of the district court which annulled the contract between the police jury and the Standard Highway Company, Inc., and enjoined and restrained said defendants from executing said contract, we had in mind and intended to affect only the formal written contract entered into between the presidents of the respective contracting parties in an attempt to carry out the resolution of the police jury. This, as we understand it, is the effect of our decree, and we now so hold. Under this interpretation, no impediment exists to the execution of the proper and legal contract by the president of the police jury and *Page 490 
by the president of the Standard Highway Company, Inc. With this explanation, both applications for rehearings are refused.